953 F.2d 687
293 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.DEPARTMENT OF the TREASURY, BUREAU OF ALCOHOL, TOBACCO, ANDFIREARMS, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent,National Treasury Employees Union, Intervenor.
No. 91-1493.
United States Court of Appeals, District of Columbia Circuit.
Jan. 24, 1992.

Before WALD, RUTH BADER GINSBURG and SILBERMAN, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the responses to the court's December 10, 1991 order to show cause why the petition for review should not be dismissed as untimely, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the petition for review be dismissed.   The petition for review was not filed within the statutory period.   See 5 U.S.C. § 7123(a) (a petition for review of a final Federal Labor Relations Authority order must be filed "during the 60-day period beginning on the date on which the order was issued....").  This court is therefore without authority to review the petition.   See Channel One Systems, Inc. v. FCC, 848 F.2d 1305, 1306 (D.C.Cir.1988) (per curiam).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.